June 30, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                        ERIC L. BAUMGART, Appellant

NO. 14-14-00306-CR                          V.

                       THE STATE OF TEXAS, Appellee
                     ________________________________



       This cause was heard on the transcript of the record of the court below. The
record reveals error in the judgment. The Court orders the judgment REVERSED,
the indictment be DISMISSED, the appellant be acquitted, and this decision be
certified below for observance.